This matter is submitted upon a demurrer to the petition inquo warranto, and the petition is almost identical in its allegations with the petition in State ex rel. v. ThistledownJockey Club, No. 19549, 114 Ohio St. 582, 151 N.E. 709. recently decided by this court. The demurrer challenges the sufficiency of the petition on the question of the acts of the defendant amounting to violation of gambling laws, and also whether quo warranto will lie in such cases. The petition very fully and with some prolixity states a violation of the laws of the state against gambling, and the demurrer admits the truth of those allegations, and the demurrer must therefore be overruled upon the authority of State ex rel. v. ThistledownJockey Club, No. 19549, supra.
Demurrer overruled.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur. *Page 35